DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/29/2022 has been entered. Claims 23-46 remain pending in the application. Claims 23 is amended. Claims 1-22 are canceled. 
Claims 23-46 are examined on the merits
Response to Arguments
Applicant's election with traverse of Group II and Species E in the reply filed on 04/23/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement sent on 12/20/2021 would not be proper because species are not mutually exclusive and can be used in a single device, and  fail to demonstrate the special technical feature. This is not found persuasive because Dunn et al (US 20160022885 A1) clearly demonstrates the technical feature of a device comprising a sheet (figure 1, wound cover 107) configured to cover skin ([0074] wound cover is used to seal the wound site 110) and a port (figure 1, port 113) providing a suction force to the sheet ([0102]). A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. (MPEP 1893(d)) However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art. (MPEP 1850 II). Regardless, Dunn et al does not demonstrate treatment of skin graft wounds but primarily focused wound treatment device, the above technical feature (i.e. sheet, cover, and a port providing a suction to the sheet) is demonstrated by Dunn et al, the technical features do not define a contribution over the prior art, unity of invention is lacking a posteriori between groups I and II, and among species, and therefore the restriction requirement is proper. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 4 4is objected to because of the following informalities:  
Claim 44 lines 1-2 “the sheet conforms to the shape of the skin graft donor site wound area on a leg of a patient”, which should read “the sheet is configured to conforms to the shape of the skin graft donor site wound area on a leg of a patient”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27, 29-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (Ding, Xianchao et al. “A Randomized Comparison Study of Aquacel Ag and Alginate Silver as Skin Graft Donor Site Dressings.” Burns 39.8 (2013): 1547–1550. Web., provided by IDS dated 16 June 2020 and effectively published in 17 April 2013, hereinafter ‘Ding) in view of Locke et al (US 20160325028 A1, hereinafter 'Locke').
Regarding Claim 23, Ding discloses a method for treating a skin graft donor site, the method comprising:
Surgically removing a skin graft from a site on a patient to form a skin graft donor site having a donor site wound area surrounded by a skin surface area (pg 1548 left column, paragraph 2, “the skin graft was harvested from back, thigh, or chest with a hand knife. A donor site wound area from skin graft harvesting), 
applying a sheet to the skin graft donor site (page 1547 left column, “there are kinds of dressings reported to be used in the donor site…promoting a quality cosmetic outcome)
Ding does not disclose adhesively coupling a sheet to the skin surface area surrounding the skin graft donor site to form a liquid impermeable boundary, the sheet having an absorbent layer and an adhesive surrounding the donor site wound area; and 
applying a suction force through a port that extends through the sheet to produce a negative pressure at the absorbent layer over the donor site wound area of the skin graft donor site to drain fluid from the absorbent layer and the skin graft donor site.
In the same field of endeavor, Locke provide a method for treating wound comprising:
adhesively coupling a sheet (figure 1, drape 124) to the skin surface area surrounding a wound site to form a liquid impermeable boundary ([0035] "the drape 124 may also be constructed from a material that can reduce evaporative losses and provide a fluid seal"), the sheet having an absorbent layer (figure 1, manifold 122, [0043] manifold may be configured to absorb water) and an adhesive (figure 1, attachment device 126, [0036] "attachment device may be a medically-acceptable, pressure-sensitive adhesive that extends about a periphery, a portion, or the entire drape") surrounding the wound area; and 
applying a suction force (negative pressure from negative-pressure source 116) through a port (figure 1, negative-pressure interface 130) that extends through the sheet to produce a negative pressure at the absorbent layer over the donor site wound area ([0037] "The negative-pressure interface 130 allows the negative pressure to be delivered to the drape 124 and realized within an interior portion of the drape 124 and the manifold 122") to drain fluid from the absorbent layer and the wound area ([0024] "remove exudate and other fluid from the tissue site 102, which can be collected in the container 120").
Locke provide the method providing the drape applied to the skin surface area surrounding the wound to form a liquid impermeable boundary, the drape comprises the manifold configured to absorb water, applying a negative pressure source through negative-pressure interface to produce negative-pressure within an interior portion of the drape and the manifold in order to provide a number of benefits, including migration of epithelial and subcutaneous tissues, improved blood flow, and micro-deformation of tissue at a wound site. Together, these benefits can increase development of granulation tissue and reduce healing times ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to incorporate the teachings of Locke and provide the dressing adhesively couple to the skin surface area surrounding the skin graft donor site to form a liquid impermeable boundary, sheet comprising an absorbent layer, applying a suction force through the port to produce a negative pressure at the absorbent layer over the donor site wound area of the skin in order to promote healing in the skin graft donor site
Regarding Claim 24, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding further discloses delivering a drug or molecule to the skin graft donor site, wherein the drug or molecule is embedded in the sheet (pg 1547 right column, “we have used several kinds of donor site dressings, such as vaseline gauze, alginates, Aquacel AG, hydrocolloids and biosynthetic skin substitutes” such substances would be embedded in dressing) or delivered through the port.
Regarding Claim 27, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding does not disclose wherein the absorbent layer further comprises a bio- resorbable or biodegradable material over the skin graft donor site.
Locke teaches wherein the absorbent layer further comprises a bio- resorbable or biodegradable material over the skin graft donor site ([0034] "the manifold 122 may be constructed from bioresorbable materials").
Locke provide the manifold constructed from bioresorbable materials in order to enhance or promote the growth of cells ([0034], manifold 122 may be constructed from bioresorbable materials such as PLA and PGA blend, and further manifold 122 to promote cell-growth such as PLA/PGA). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to incorporate the teachings of Locke and provide the absorbent layer comprises a bio-resorbable material in order promote the growth of cells.
Regarding Claim 29, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding does not disclose capturing the fluid produced by the skin graft donor site in a reservoir in fluid communication with the port.
Locke teaches further comprising capturing the fluid produced by the skin graft donor site in a reservoir (figure 1, container 120) in fluid communication with the port ([0024] "remove exudate and other fluid from the tissue site 102, which can be collected in the container 120").
Locke provide removing exudate and other fluid from the tissue site  and collecting the fluid in the container in order to remove remaining effluent may be drawn out of dressing, and which would enhance healing process ([0049]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to incorporate the teachings of Locke and provide capturing the fluid produced by the skin graft donor site in a reservoir in order to enhance healing process.
Regarding Claim 30, Ding, as modified by Locke, teaches the method according to Claim 29.
Ding does not disclose comprising drawing the fluid through filaments between the port and the reservoir.
Locke teaches drawing the fluid through filaments (figure 1, conduit 128) between the port and the reservoir ([0049] “the effluent may be drawn from the wound 104, through the manifold 122, and out of the dressing 114 through the negative-pressure interface 130. The effluent may then pass through negative-pressure conduit 128”).
Locke provide removing exudate and other fluid from the tissue site through conduit between the port and the reservoir in order to enhance remove remaining effluent may be drawn out of dressing, and which would enhance healing process ([0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to incorporate the teachings of Locke and provide drawing the fluid through filament in order to enhance healing process.
Regarding Claim 31, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding does not disclose wherein the sheet includes a material selected from a group of materials consisting of: a polyurethane, an organic polymer, and a hydrogel.
Locke teaches wherein the sheet includes a material selected from a group of materials consisting of: a polyurethane, an organic polymer, and a hydrogel ([0035] "the drape 124 may be a polymer drape, such as a polyurethane film").
Locke provide the drape made of polyurethane film because such material provide a seal adequate to maintain a negative pressure at a tissue site for a give negative-pressure source ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to incorporate the teachings of Locke and provide the sheet includes a material selected from a group of materials consisting of: a polyurethane, an organic polymer, and a hydrogel because such material is known for adequate for providing a seal adequate to maintain a negative pressure at the tissue site.
Regarding Claim 32, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding does not disclose positioning biomaterials coupled to the sheet with respect to the skin graft donor site, the biomaterials having integrated growth factors to enhance epidermal healing.
Locke teaches positioning biomaterials coupled to the sheet with respect to the skin graft donor site, the biomaterials having integrated growth factors to enhance epidermal healing (referring figure 1, the manifold 122 is coupled to drape 124 and [0034] the manifold comprises substance or structure used to enhance or promote the growth of cells or formation of tissue, such as a three-dimensional porous structure that provides a template for cell growth).
Locke provide positioning manifold comprises substance in order to enhance or promote the growth of cells or formation of tissue ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to incorporate the teachings of Locke and positioning biomaterials coupled to the sheet with respect to the skin graft donor site in order to enhance tissue growth.
Regarding Claim 33, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding, as modified by Locke, does not explicitly disclose applying the suction force through the port drains up to 100 ml of fluid per day.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the method of Ding, as modified by Locke, to have drains up to 100 ml of fluid per day since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Ding, as modified by Locke, would not operate differently with the claimed dimension and since Locke provided the negative pressure wound therapy dressing in order to promote healing on wound site. Further, applicant places no criticality on the range claimed, indicating simply that the drain of fluid is “up to” the claimed ranges (specification pp. [0062] “In an embodiment, the port is sized to pass up to 100 ml of fluid per day”).
 Regarding Claim 34, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding, as modified by Locke, does not explicitly disclose the negative pressure is less than 100 mm Hg.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the method of Ding, as modified by Locke, to have a negative pressure less than 100 mm Hg since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Ding, as modified by Locke, would not operate differently with the claimed dimension and since Locke provided the negative pressure wound therapy dressing in order to promote healing on wound site. Further, applicant places no criticality on the range claimed, indicating simply that the pressure is  within the claimed ranges (specification pp. [0062] “negative pressure between the sheet and the donor site is less than 100 mm Hg.”).
Regarding Claim 35, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding does not discloses wherein adhesively coupling the sheet includes using an adhesive on the sheet other than over a portion of the sheet expected to cover the skin graft donor site
Locke further discloses wherein adhesively coupling the sheet includes using an adhesive (figure 1, attachment device 126) on the sheet other than over a portion of the sheet expected to cover the skin graft donor site ([0036] “For example, an attachment device may be a medically-acceptable, pressure-sensitive adhesive that extends about a periphery, a portion, or the entire drape 124 “).
Locke provide adhesive extends about a periphery of drape in order to provide a fluid seal and improve the seal and reduce leaks ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to incorporate the teachings of Locke and provide adhesive on the sheet other than over a portion of the sheet expected to cover the skin graft donor site in order to provide improved seal and reduce leaks.
Regarding Claim 38, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding does not disclose attaching a removable drain device in fluid communication with the port to drain fluid from the skin graft donor site.
Locke teaches attaching a removable drain device (figure 1, negative-pressure source 116) in fluid communication with the port to drain fluid from the skin graft donor site. [0037] "The negative pressure provided by the negative-pressure source 116 may be delivered through a conduit 128 to a negative-pressure interface 130", and [0024] remove exudate and other fluid from the tissue site 102, which can be collected in the container 120).
Locke provide the negative-pressure source in fluid communication with the port to drain fluid from the wound site in order to provide the negative pressure to the wound and providing enhanced debridement and healing of wounds ([0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to incorporate the teachings of Locke and provide capturing the fluid produced by the skin graft donor site in a reservoir in order to enhance healing process.
Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Locke, and in further view of Askem et al (WO 2017153357 A1, hereinafter ‘Askem).
Regarding Claim 25, Ding, as modified by Locke, teaches the method according to Claim 23.
	Ding does not disclose wherein the port is one of a plurality of ports integrated with the sheet, the method further comprising applying a suction force through the plurality of ports.	
Locke discloses wherein the port (figure 1, port 130) is integrated with the sheet (referring figure 1, port 130 is integral to drape 124), the method further comprising applying a suction force through the ports ([0037] "The negative pressure provided by the negative-pressure source 116 may be delivered through a conduit 128 to a negative-pressure interface 130").
Locke provides the port integrated with the sheet, and comprising applying a suction force through the plurality of ports in order to provide a number of benefits, including migration of epithelial and subcutaneous tissues, improved blood flow, and micro-deformation of tissue at a wound site. Together, these benefits can increase development of granulation tissue and reduce healing times ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to incorporate the teachings of Locke and provide the port integrated with the sheet and further applying a suction fore through the port in order to promote healing in the skin graft donor site.
Ding, as modified by Locke, is still silent as to apply a suction force through the plurality of ports.
In the same field of endeavor, Askem teaches providing applying a suction force through the plurality of ports ([0072] a full circumference port or multiple circumferential ports can be used)
Askem provides the multiple circumferential ports because this can make the fluid behavior independent of the direction the dressing is applied in ([0072]), and eventually increase wound dressing capacity.   Therefore, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding, as modified by Locke to incorporate the teachings of Askem and applying a suction force through the plurality of ports in order to draw the fluid from the wound dressing regardless of its position, and this would increase wound dressing capacity
	Regarding Claim 26, Ding, as modified by Locke and Askem, teaches the method according to Claim 25.
	Ding does not disclose a density of the plurality of ports in the sheet is higher toward a boundary than toward a center of the skin graft donor site
Askem teaches providing density of the plurality of ports in the sheet is higher toward a boundary than toward a center of the skin graft donor site ([0072] “multiple circumferential ports can be used. The circumference ports can be used at the perimeter of the wound dressing”)
Askem provides the multiple circumferential ports at the perimeter of the wound dressing because this can make the fluid behavior independent of the direction the dressing is applied in ([0072]), and eventually increase wound dressing capacity.   Therefore, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding, as modified by Locke to incorporate the teachings of Askem and providing of the plurality of ports in the sheet is higher toward a boundary than toward a center of the skin graft donor site in order to draw the fluid from the wound dressing regardless of its position, which would increase the wound capacity of dressing.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ding  in view of Locke, and in further view of Mumby et al (US 20140249495 A1, hereinafter Mumby).
Regarding Claim 28, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding does not disclose the method comprising preventing clogging at the port using a sieve-like structure or membrane.
In the same field of endeavor, Mumby teaches preventing clogging ([0395] “prevents the lipids from blocking the hydrophobic filter) at the port (figure 15b, port 1250) using a sieve-like structure or membrane (figure 15b, filter element 2130).
Mumby provide the method preventing clogging at the port in order to prolong the life of the dressing by avoiding blockages ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding, as modified by Locke, to incorporate the teachings of Mumby and provide the filter element at the port in order to prolong the life of dressing by avoiding blockages.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Locke  in view of Ding, and in further view of (US 20090326430 A1, hereinafter 'Frederiksen').
Regarding Claim 36, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding does not disclose adhesively coupling the sheet includes providing a backing sheet on an adhesive and releasing the adhesive from the backing sheet following contact of the adhesive to the skin surrounding the skin graft donor site.
In the same field of endeavor, Frederiksen teaches adhesively coupling the sheet (figure 1, flexible film including adhesive surface layer 4) includes providing a backing sheet (figure 1, A removable release liner 5) on an adhesive and releasing the adhesive from the backing sheet following contact of the adhesive to the skin surrounding the skin graft donor site ([0053] “A removable release liner 5 covers the adhesive and thus protects the adhesive surface until the film dressing is to be used”)
Frederiksen provides the removable release liner disposed atop an adhesive surface layer in
 order to protect the adhesive against undesired sticking to other items ([0001]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding, as modified by Locke, to incorporate the teachings of Frederiksen and provides the backing sheet in order to protect the adhesive against undesired sticking to other items.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Locke  in view of Ding, and in further view of Shuler et al (US 20170028113 A1, hereinafter ‘Shuler’).
Regarding Claim 37, Ding, as modified by Locke, teaches the method according to Claim 23.
	Ding does not disclose visualizing the skin graft donor site without removal of the sheet through a transparent material in the sheet.
	In the same field of endeavor, Shuler teaches visualizing the skin graft donor site without removal of the sheet through a transparent material in the sheet ([0073] film barrier 124 may be composed of a transparent polymeric film and practitioner can visually monitor the superficial surface of the wound after the dressing has been applied and without disrupting the placement of the dressing).
	Shuler provides the method visually monitor the surface of the wound through transparent film in order to inspect the wound without avoiding disrupting the placement of dressing ([0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding, as modified by Locke, to incorporate the teachings of Shuler and provides the method visualizing the skin graft donor site without removal of the sheet through a transparent material in the sheet in order to avoid disrupting the placement of dressing.
Claims 39-40 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ding  in view of Locke, and in further view of Kasten (US 20010047177 A1).
Regarding Claim 39, Ding, as modified by Locke, teaches the method according to Claim 23.
Ding discloses the step of surgically removing the skin graft comprises using a blade to transect skin of the wound area (pg 1548 left column, paragraph 2, “the skin graft was harvested from back, thigh, or chest with a hand knife.”).
Ding does not teach transect skin of the wound area at a specified depth including at least a portion of epidermis and dermis of the skin.
In the same field of endeavor, Kasten teaches the surgical method comprising the step of surgically removing the skin graft comprises using a blade to transect skin of the wound area at a specified depth including at least a portion of epidermis and dermis of the skin ([0002] "Skin grafts of divergent thickness, which comprise all or only some tissue layers of the skin are used. Thus, one differentiates e. g. full-thickness skin grafts (FTSG), which comprise epidermis and complete dermis from split-thickness skin grafts (STSG)).
Kasten provides the surgical method comprising transecting skin of the wound area at a specified depth including epidermis and dermis because particular surgical procedure requires particular layers of skin ([0002] ” According to the medical indication and the recipient site, e. g. in the facial region for cosmetic purposes, skin grafts of divergent thickness, which comprise all or only some tissue layers of the skin are used”). Therefore, it would have been obvious, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding, as modified by Locke, to incorporate the teachings of Kasten, and provide the method comprising transecting skin of the wound area at a specified depth including epidermis and dermis because particular surgical procedure requires the skin graft including epidermis and dermis. 
	Regarding Claim 40, Ding discloses a method for treating a skin graft donor site, the method comprising:
	Ding teaches a method removing a skin graft with a blade to form a skin graft donor site wound area (pg 1548 left column, paragraph 2, “the skin graft was harvested from back, thigh, or chest with a hand knife.” Skin graft harvesting area would form a wound area).
	Coupling a dressing to an area of skin surrounding the skin graft donor site wound area (page 1547 left column, “there are kinds of dressings reported to be used in the donor site).
	Ding does not disclose adhesively coupling a flexible sheet to form a liquid impermeable boundary wherein the sheet includes a moisture retaining material positioned over the skin graft donor site wound area;
	Delivering a drug or molecule to treat the skin graft donor site wound area; and
	Maintaining the sheet over the skin graft donor site wound area during re-epithelialization of the skin graft donor site wound area.
	Locke teaches adhesively coupling a flexible sheet (figure 1, drape 124, [0035] drape 124 may be, for example, an elastomeric film) to the skin surface area surrounding the skin graft donor site to form a liquid impermeable boundary ([0035] "the drape 124 may also be constructed from a material that can reduce evaporative losses and provide a fluid seal") wherein the sheet includes a moisture retaining material (figure 1, manifold 122, [0043] " the manifold 122 may be largely constructed from polymers that are hydrophilic, which may contain water or be configured to absorb water") positioned over the skin graft donor site wound area;
delivering a drug or molecule to treat the skin graft donor site wound area ([0041], fluid is moved from negative-pressure source 116 through the supply conduit 140 to wound site 104, [0046] The composition of the fluid may vary according to a prescribed therapy, but examples of solutions that may be suitable for some prescriptions include a saline solution with a low level of surfactant, such as ≦0.1%, and more typically 0.015%); and 
maintaining the sheet over the skin graft donor site wound area during re-epithelialization of the skin graft donor site wound area ([0019] "the therapy system 100 may provide a low-pain alternative for enhanced debridement and healing of wounds that can be used in conjunction with negative-pressure treatment" illustrates the therapy system including drape and negative pressure source is applied during wound healing.)
Locke provide the method providing the drape adhesively applied to the skin surface area surrounding the wound to form a liquid impermeable boundary, the drape comprises the manifold configured to absorb water, delivering fluid according to a prescribed therapy, applying a negative pressure source through negative-pressure interface to produce negative-pressure within an interior portion of the drape and the manifold in order to provide a number of benefits, including migration of epithelial and subcutaneous tissues, improved blood flow, and micro-deformation of tissue at a wound site. Together, these benefits can increase development of granulation tissue and reduce healing times ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding to incorporate the teachings of Locke and provide the dressing adhesively couple to the skin surface area surrounding the skin graft donor site to form a liquid impermeable boundary, sheet comprising an absorbent layer, delivering a drug or molecule, applying a suction force through the port to produce a negative pressure at the absorbent layer over the donor site wound area of the skin in order to promote healing in the skin graft donor site
Ding, as modified by Locke, is still silent as to the method forming skin graft at a depth within a dermis layer of a portion of skin.
Kasten provides a surgical method comprising transecting skin graft at a depth within a dermis layer of a portion of skin ([0002] "Skin grafts of divergent thickness, which comprise all or only some tissue layers of the skin are used. Thus, one differentiates e. g. full-thickness skin grafts (FTSG), which comprise epidermis and complete dermis from split-thickness skin grafts (STSG)).
Kasten provide the method harvesting epidermis and complete dermis from split-thickness skin graft because particular surgical procedure requires particular layers of skin ([0002] ”According to the medical indication and the recipient site, e. g. in the facial region for cosmetic purposes, skin grafts of divergent thickness, which comprise all or only some tissue layers of the skin are used”). Therefore, it would have been obvious, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding, as modified by Locke, to incorporate the teachings of Kasten, and provide the method comprising transecting skin of the wound area at a depth within a dermis layer of a portion of skin because particular surgical procedure requires the skin graft including epidermis and dermis.
Regarding Claim 42, Ding, as modified by Locke and Kasten, teaches the method according to Claim 40.
Ding further discloses delivering a drug or molecule to the skin graft donor site, wherein the drug or molecule is embedded in the sheet (pg 1547 right column, “we have used several kinds of donor site dressings, such as vaseline gauze, alginates, Aquacel AG, hydrocolloids and biosynthetic skin substitutes” such substances are embedded in dressing) or delivered through the port.
Regarding Claim 43, Ding, as modified by Locke, teaches the method according to Claim 40.
Ding does not disclose wherein the sheet comprises a polyurethane, an organic polymer, or a hydrogel
Locke teaches wherein the sheet comprises a polyurethane, an organic polymer, or a hydrogel ([0035] "the drape 124 may be a polymer drape, such as a polyurethane film").
Locke provide the drape made of polyurethane film because such material provide a seal adequate to maintain a negative pressure at a tissue site for a give negative-pressure source ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding, as modified by Kasten to incorporate the teachings of Locke and provide the sheet includes a material selected from a group of materials consisting of: a polyurethane, an organic polymer, and a hydrogel because such material is known for adequate for providing a seal adequate to maintain a negative pressure at the tissue site.
Regarding Claim 44, Ding, as modified by Locke and Kasten, teaches the method according to Claim 40.
Ding does not disclose the sheet is configured to conform to the shape of the skin graft donor site wound area (referring figure 1, drape substantially conforming the wound site).
Locke teaches the sheet is configured to conform to the shape of the skin graft donor site wound area (referring figure 1, drape substantially conforming the wound site, and [0024] “dressing 114 may be sealed to undamaged epidermis peripheral to the tissue site 102” illustrating dressing would conform the shape of wound peripheral).
Locke provide the drape substantially conforming the wound site in order to provide substantially isolated from the external environment and provide the reduced pressure in the sealed therapeutic environment ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding, as modified by Kasten to incorporate the teachings of Locke and provide the drape conforms to the shape of the skin graft donor site in order to provide substantially isolated from the external environment.
Ding, as modified by Locke, does not disclose the skin graft donor site wound area is located on a leg of a patient.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the skin graft donor site wound area on a leg of a patient, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. (MPEP 2144.04 VI.C) In this case the wound dressing of Locke is used general wound site and furthermore, applicant has not shown unexpected results gleaming from having the donor site wound area on a leg of a patient.
Regarding Claim 45, Ding, as modified by Locke and Kasten, teaches the method according to Claim 40.
Ding does not disclose wherein the moisture retaining material comprises a porous material, a synthetic polymer, or a hydrogel
Locke teaches wherein the moisture retaining material comprises a porous material, a synthetic polymer, or a hydrogel ([0043] "the manifold 122 may be formed from one of the hydrophilic polymers listed above into a porous").
Locke provides hydrophilic porous polymer in order to wick fluid away from the tissue site while continuing to distribute negative pressure to the tissue site ([0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding, as modified by Kasten to incorporate the teachings of Locke and provide the moisture retaining material comprises a porous material in order to effectively remove exudate from tissue site while distributing negative pressure to the tissue site.
Regarding Claim 46, Ding, as modified by Locke, teaches the method according to Claim 40.
Ding does not disclose comprising applying suction through the sheet with a port.
Locke teaches applying suction through the sheet with a port ([0037] "The negative pressure provided by the negative-pressure source 116 may be delivered through a conduit 128 to a negative-pressure interface 130").
Locke provides applying a suction force through the sheet with a port in order to provide a number of benefits, including migration of epithelial and subcutaneous tissues, improved blood flow, and micro-deformation of tissue at a wound site. Together, these benefits can increase development of granulation tissue and reduce healing times ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ding, as modified by Kasten to incorporate the teachings of Locke and provide applying a suction fore through the port in order to promote healing in the skin graft donor site
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ding  in view of Locke, Kasten, and in further view of Shuler.
Regarding Claim 41, Ding, as modified by Locke, teaches the method according to Claim 40.
Ding does not disclose visualizing at least one of the skin graft donor site wound area or the moisture retaining material skin graft donor site without removal of the sheet through a transparent material in the sheet.
Shuler teaches visualizing the at least one of the skin graft donor site wound area or a moisture retaining material ski graft donor site without removal of the sheet through a transparent material in the sheet ([0073] film barrier 124 may be composed of a transparent polymeric film and practitioner can visually monitor the superficial surface of the wound after the dressing has been applied and without disrupting the placement of the dressing).
Shuler provides the method visually monitor the surface of the wound through transparent film in order to inspect the wound without avoiding disrupting the placement of dressing ([0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding, as modified by Locke and Kasten, to incorporate the teachings of Shuler and provides the method visualizing the skin graft donor site without removal of the sheet through a transparent material in the sheet in order to avoid disrupting the placement of dressing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Locke (US 9757500 B2) teaches negative wound pressure therapy comprising suction and irrigation source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/               Examiner, Art Unit 3781